     Case 2:19-cv-02596-TLN-CKD Document 18 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH HIBBLER,                                    No. 2:19-cv-02596-TLN-CKD
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 13, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                       1
     Case 2:19-cv-02596-TLN-CKD Document 18 Filed 06/25/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The findings and recommendations filed May 13, 2020, are ADOPTED IN FULL;

 3             2. This action is DISMISSED without prejudice for failure to prosecute. See Local Rule

 4   183(b);

 5             3. The Clerk of Court shall close this action; and

 6             4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8   DATED: June 24, 2020

 9

10

11
                                                                    Troy L. Nunley
12
                                                                    United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
